After Remandment On Rehearing
On the original submission of this case we reversed the judgment below.
On certiorari the Supreme Court reversed our judgment and remanded the cause to this court. 60 So.2d 701.
After remandment we ordered an affirmance on the authority of the Supreme Court decision. We did not think at the time that there were any other untreated questions that merited our discussion.
On application for rehearing counsel for appellant urges us to respond to the action of the trial judge in refusing two written instructions, numbered 2 and 3. We have no hesitancy in acceding to this request.
Charge No. 2 is:
“I charge you, Gentlemen of the Jury, that if you find the evidence in this case insufficient to support a verdict of guilty against the Defendant of the charge contained in the indictment, but do find the evidence sufficient to convict the Defendant of an attempt to keep a gaming then in this event you may render a verdict of guilty of an attempt to keep a gaming table.” Charge No. 3 is to like effect.
Title 14, Sec. 42, Code 1940 provides:
“Upon the trial of an indictment for any offense, the jury may find the accused not guilty of the offense charged in the indictment, but, if the evidence warrants it, guilty of an attempt to commit such offense, without any special count in the indictment for such attempt.”
It is insisted that the provisions of this statute compelled the lower court to give the indicated charges.
It is a legal truism that it is never reversible error for the trial judge to refuse an abstract instruction. Doughty v. *546State, 228 Ala. 568, 154 So. 778; Brooks v. State, 248 Ala. 628, 29 So.2d 4.
An attempt to commit a crime not only contemplates the element of intent but the performance of some overt act toward the consummation of. the offense and also the failure to complete the commission. Burton v. State, 8 Ala.App. 295, 62 So. 394; Broadhead v. State, 24 Ala. App. 576, 139 So. 115.
In the case at bar the undisputed evidence discloses that the appellant operated a place known as “Joe’s Place.” In a side room of the building there was a dice table.
Several of the State’s witnesses testified that they frequented the place from time to time. Some of them engaged in gambling on this table by playing dice. On one occasion the defendant sold chips to a witness.
Unquestionably the evidence sustained the finding that the charged offense was being perpetrated in its completed commission and that the accused was engaged in this commission.
In the state of the record there is no place in the proof for the application of the doctrine of attempt to commit the charged crime. The written tendered charges were, therefore, abstract and properly refused. De Graaf v. State, 34 Ala. App. 137, 37 So.2d 130.
The application for rehearing is overruled.